                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                    Plaintiff,                               8:20CV62

      vs.

JOHN LANTER, TIMOTHY                                     MEMORANDUM
CARMICHAEL, JEFFREY HOWARD,                               AND ORDER
MICHAEL D. GOOCH, DENNIS R.
KEEFE, ROBERT HAYES, COUNTY
OF LANCASTER COUNTY,
NEBRASKA, CITY OF LINCOLN,
LINCOLN POLICE DEPARTMENT,
SHRIEFF OFFICER UNKNOWN,
COUNTY OF LANCASTER COUNTY
SHRIEFF DEPARTMENT, CHIEF OF
LINCOLN POLICE DEPARTMENT,
and PUBLIC DEFENDER OFFICE,

                    Defendants.


       This matter is before the court on its own motion. On March 2, 2020,
Plaintiff, a nonprisoner,1 paid the filing fee in this case. At the direction of the
court, this case is removed from the pro se docket. The clerk’s office shall assign
new judges to this case and request a reassignment order from the Chief Judge.



1
  Plaintiff is “civilly committed” to the Norfolk Regional Center. (Filing No. 1 at
CM/ECF p. 1.) Thus, Plaintiff is not a “prisoner” within the meaning of the PLRA. See
Reed v. Clarke, No. 4:04CV3168, 2005 WL 1075092, at *1 n.1 (D. Neb. May 5, 2005)
(“The plaintiff is presently in the Lincoln Regional Center pursuant to a mental health
commitment. The Prison Litigation Reform Act (‘PLRA’) does not apply to persons in
custody pursuant to the Mental Health Commitment Act, as the definition of ‘prisoner’ in
the PLRA does not include a person involuntarily committed for reasons of mental
health.”) (citing Kolocotronis v. Morgan, 247 F.3d 726, 728 (8th Cir.2001)).
       With respect to reassignment of this case, the court is required to inform the
Chief Judge pursuant to NEGenR 1.4(a)(4)(B) that it appears the above-captioned
case is “related” to Jones v. Carter, et al., Case No. 8:19CV288 (D. Neb.), because
both cases are based on the same facts. See NEGenR 1.4(a)(4)(C) (Civil cases are
Arelated@ under this rule Awhen they involve some or all of the same issues of fact,
arise out of the same transaction . . . .@); (Filing No. 1 at CM/ECF p. 18 (Plaintiff
asks court to “allow him refiling of his civil action Case No. 8:19CV288”).) In
Jones v. Carter, et al., Case No. 8:19CV288, the undersigned, as supervising pro
se judge, dismissed the case without prejudice on July 30, 2019 upon initial review
of Plaintiff’s Complaint. (Filing Nos. 8 & 9, Case No. 8:19CV288.) Accordingly,
and pursuant to NEGenR 1.4(a)(4),

      IT IS ORDERED:

       1.     The filing fee has been paid in this case. At the direction of the court,
this case is removed from the pro se docket. The clerk’s office shall assign new
judges to this case and request a reassignment order from Chief Judge Gerrard.

      2.     Chief Judge Gerrard is hereby notified that the above-captioned case
appears to be related to Jones v. Carter, et al., Case No. 8:19CV288 (D. Neb.),
within the meaning of NEGenR 1.4(a)(4)(C), and that such case was previously
assigned to the undersigned as supervising pro se judge.

      3.    The Clerk of Court shall transmit a copy of this Memorandum and
Order to Chief Judge Gerrard.

      Dated this 4th day of March, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge

                                          2
